NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YANQUIN PAN,                                    No.    16-71160

                Petitioner,                     Agency No. A208-302-048

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 10, 2022**
                                  Portland, Oregon

Before: TALLMAN and CHRISTEN, Circuit Judges, and BLOCK,*** District
Judge.

      Yanqin Pan, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
(“IJ”) order denying her applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252(a), and we deny in part and dismiss in part the petition for

review.

      1.     Substantial evidence supports the agency’s adverse credibility

determination. The IJ identified numerous inconsistencies between Pan’s

testimony, credible fear interview, Record of Sworn Statement, asylum application,

and asylum declaration. Several of these inconsistencies and omissions were non-

trivial, see Silva-Pereira v. Lynch, 827 F.3d 1176, 1186 (9th Cir. 2016), and the IJ

gave Pan sufficient opportunity to explain any inconsistency, see Rizk v. Holder,

629 F.3d 1083, 1088 (9th Cir. 2011), overruled in part on other grounds by Alam

v. Garland, 11 F.4th 1133, 1135–37 (9th Cir. 2021) (en banc). Moreover, Pan’s

inconsistent statements were “accompanied by other indications of dishonesty,”

Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005), because she repeatedly lied

to immigration officials concerning her relationship to a man with whom she

traveled to the United States. Accordingly, the BIA did not err in upholding the

IJ’s adverse credibility determination. Given the agency’s adverse credibility

determination, Pan’s asylum and withholding of removal claims fail because “the

remaining evidence in the record is insufficient to carry her burden of establishing

eligibility for relief.” Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017).


                                          2
      2.     We lack jurisdiction to consider Pan’s CAT claim because she failed

to raise the issue in her brief before the BIA. See Abebe v. Mukasey, 554 F.3d

1203, 1208 (9th Cir. 2009) (en banc) (“Petitioner will . . . be deemed to have

exhausted only those issues [she] raised and argued in [her] brief before the

BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3